In an action to recover damages for malicious prosecution, false imprisonment, and assault, the plaintiff appeals, as limited by his brief, from so much of a judgment of the Supreme Court, Nassau County (Joseph, J.), dated November 3, 1999, as, upon the granting of the defendants’ motion, inter alia, to dismiss as a matter of law the cause of action alleging false imprisonment, and upon a jury verdict in favor of the defendants on the cause of action alleging assault, dismissed those causes of action.
Ordered that the judgment is affirmed insofar as appealed from, with costs.
The Supreme Court properly granted that branch of the defendants’ motion which was to dismiss the plaintiffs cause of action to recover damages for false imprisonment based upon its finding that probable cause existed, as a matter of law, to arrest the plaintiff (see, People v Todaro, 26 NY2d 325; see also, Goldstein v Metro-North Commuter R. R. Co., 207 AJD2d 723). Furthermore, the plaintiff failed to show that the dismissal of his cause of action alleging false imprisonment deprived him of a fair trial on his cause of action to recover damages based on an assault (see, Torrado v Lutheran Med. Ctr., 198 AD2d 346). Ritter, J. P., S. Miller, Friedmann and Smith, JJ., concur.